Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-14, 16-20 are allowed. 

Claim 1. Is directed towards a method for imaging and generating a radiology report in a medical system, the method comprising:
scanning, by a medical imaging scanner, a patient;
receiving, by an image processor, a clinical identification of a reason for the scanning for the patient and first scan data from the scanning, the image processor being in a different building than the medical imaging scanner;
selecting image processing for the first scan data from the scanning, the image processing selected based on the clinical identification, wherein the image processing comprises operating on the first scan data after the scanning and wherein the selecting is performed after the scanning to acquire the first scan data;
image processing, by the image processor, the first scan data from the scanning using the selected image processing, the image processing relating the first scan data to scan settings from a clinical finding for pathology generated by the image processing;
feeding back the scan settings to the medical imaging scanner based on the imaging processing, wherein the scan settings are to be used by the medical imaging scanner;
rescanning, by the medical imaging scanner as configured by the scan settings, the patient, the rescanning by the medical imaging scanner different than the scanning due to the configuration by the scan settings;
generating, by a machine-learned network implemented by the image processor, the radiology report in response to the first scan data, the feedback information, and/or second scan data from the rescanning, the radiology report having narrative text characterizing the patient; and
outputting the radiology report. 

For claim rejection under 35USC 101, the current invention recites “specific interaction between the scanner and image processor using selected processing on scan data from a previous scan of the patient by the scanner as well as the machine learned network to generate the report”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, Claim 1 closely relate Karau et al. (US. 2009002238641} in view of Frederick et al. (US. 20130083978A1 hereinafter Frederick) and further in view of in view of Avinash et al. (US. 20070118399A1). Karau discloses A method for acquiring an image on an imaging system includes accessing at least first image data from a first imaging system, processing the first image data in accordance with a CAD algorithm, acquiring at least second image data based upon results of the CAD algorithm and processing the second image data in accordance with the CAD algorithm to confirm the results of the CAD algorithm regarding the first image data. Frederick  discloses providing automated imaging feedback. Avinash discloses an informatics system permits data entities from a wide range of data sources to be accessed and evaluated. 
However, the combined art fail to teach rescanning, by the medical imaging scanner as configured by the scan settings, the patient, the rescanning by the medical imaging scanner different than the scanning due to the configuration by the scan settings; generating, by a machine-learned network implemented by the image processor, the radiology report in response to the first scan data, the feedback information, and/or second scan data from the rescanning, the radiology report having narrative text characterizing the patient. 
   
The foreign reference WO2013075127A1 gathering, collecting, and/or storing information related to a medical diagnostic procedure, including information about the procedure and information about the patient. These sources 30 can provide objective or quantitative information about the patient or procedure itself, such as operating parameters of a medical imaging scanner and injection systems that deliver contrasting agents into a patient, as well as information about the results of the procedure, which can include some subjective assessment of the quality of the results obtained. Furthermore, estimates of certain information, such as the absorbed, equivalent effective organ and effective radiation dose in an imaging procedure, may be computed based upon procedure information and patient- specific information.   
However, the reference does not disclose rescanning, by the medical imaging scanner as configured by the scan settings, the patient, the rescanning by the medical imaging scanner different than the scanning due to the configuration by the scan settings; generating, by a machine-learned network implemented by the image processor, the radiology report in response to the first scan data, the feedback information, and/or second scan data from the rescanning, the radiology report having narrative text characterizing the patient.    
The NPL reference “Acting on incidental findings in research imaging“, describes Incidental findings of imaging research studies can turn healthy individuals into anxious patients, while putting an extra burden on primary care. J M Wardlaw and colleagues argue that doctors should ensure that the personal, ethical, healthcare, and cost implications of these common findings are managed proportionately, sensitively, and economically. 
However, the NPL reference does not disclose rescanning, by the medical imaging scanner as configured by the scan settings, the patient, the rescanning by the medical imaging scanner different than the scanning due to the configuration by the scan settings; generating, by a machine-learned network implemented by the image processor, the radiology report in response to the first scan data, the feedback information, and/or second scan data from the rescanning, the radiology report having narrative text characterizing the patient.    
Claims 2-11 are dependent from claim 1 and are allowed for the same reasons given above. 
Claims 12-14, 16-18 incorporate all limitations of claims 1-11 and are allowed for the same reasons given above 
Claims 19, 20 incorporate all limitations of claims 1-11 and are allowed for the same reasons given above 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686